Case 1:18-cv-07834-MKV-GWG Document 180 Filed 10/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DEMOS PARNEROS,

Plaintiff and No, 1:18-cv-07834 (MKV)
Counterclaim Defendant,

v.
BARNES & NOBLE, INC.,

Defendant and
Counterclaim Plaintiff,

 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF CLAIMS

It is hereby stipulated and agreed between Plaintiff and Counterclaim Defendant
Demos Parneros and Defendant and Counterclaim Plaintiff Barnes & Noble, Inc., by and through
their respective counsel, that all claims and counterclaims asserted in the above-captioned action
are hereby dismissed in full and with prejudice. The parties shall each bear their own costs and

fees.

Dated: October 23, 2020

New York, New York
Case 1:18-cv-07834-MKV-GWG Document 180 Filed 10/26/20 Page 2 of 2

VLADECK, RASKIN & CLARK, P.C. PAUL, WEISS, RIFKIND,
WHARTON & GARRISON LLP

4 By: Whe An fi By: Oo ———
= Debra L, Raskin | Arey i
Anne L. Clark ho Kale

 

565 Fifth Avenue, 9" Floor Maria H. Keane

New York, NY 10017 1285 Avenue of the Americas
Telephone: (212) 403-7300 New York, New York 10019-6064
Facsimile: (212) 221-3172 Telephone: (212) 373-3000
draskin@vladeck.com Facsimile: (212) 757-3990
aclark@vladeck,com jaycoh iss.com

} lvelazquez@paulweiss.com
Attorneys for Plaintiff i

and Counterclaim Defendant mkeane(@pautweiss.cam

Demos Parneros
Attorneys for Defendant and Counterclaim

Plaintiff Barnes & Noble, Inc.

Dated:
SO ORDERED:

U.S.D.J.
